                                                                              Case 2:19-cv-01474-APG-BNW Document 42 Filed 09/10/21 Page 1 of 2




                                                                            TREVOR J. HATFIELD, ESQ
                                                                          1 Nevada Bar No. 7373
                                                                          2 HATFIELD & ASSOCIATES, LTD.
                                                                            703 S. Eighth Street
                                                                          3 Las Vegas, Nevada 89101
                                                                            Telephone: (702) 388-4469
                                                                          4 Facsimile: (702) 386-9825
                                                                          5 Email: thatfield@hatfieldlawassociates.com
                                                                          6 Attorney for Plaintiffs
                                                                          7                               UNITED STATES DISTRICT COURT
                                                                          8                                   DISTRICT OF NEVADA
                                                                          9
                                                                                                                            CASE NO: 2:19-cv-01474-APG-BNW
                                                                         10   ELISEO NAPOLES, MARIE NAPOLES
                                                                              AND M.N., A MINOR, BY AND
                                                                         11
HATFIELD & ASSOCIATES, LTD.




                                                                              THROUGH HIS GUARDIAN AD LITEM,
                              703 8th Street * Las Vegas, Nevada 89101




                                                                         12                                                     STIPULATION AND ORDER TO
                                                                                            Plaintiffs,                       EXTEND TIME FOR PLAINTIFFS TO
                                      Telephone (702) 388-4469




                                                                         13                                                  RESPOND TO DEFENDANT’S MOTION
                                                                                     vs.                                         FOR SUMMARY JUDGMENT
                                                                         14                                                            (Second Request)
                                                                              CLARK COUNTY SCHOOL DISTRICT,
                                                                         15   DOES I through X, inclusive; ROE
                                                                              CORPORATIONS I through X, inclusive
                                                                         16
                                                                                            Defendant.
                                                                         17
                                                                                    COMES NOW, Plaintiffs, ELISEO NAPOLES, MARIE NAPOLES AND M.N., A
                                                                         18
                                                                         19 MINOR, BY AND THROUGH HIS GUARDIAN AD LITEM (hereinafter, “Plaintiffs”), by and
                                                                         20 through their counsel, the law firm of Hatfield & Associates, Ltd., and Defendant CLARK
                                                                         21 COUNTY SCHOOL DISTRICT (hereinafter “Defendant”), by and through its counsel, Phoebe
                                                                         22
                                                                            V. Redmond, Esq., and Crystal J. Herrera, Esq., of the Clark County School District Office of
                                                                         23
                                                                            the General Counsel, do hereby stipulate and agree to extend time for Plaintiffs to respond to
                                                                         24
                                                                         25 Defendant’s Motion For Summary Judgment (ECF #35). This request is submitted pursuant to
                                                                         26 LR IA 6-1, 6-2 and LR II 7-1 and is the parties’ second request for an extension of time for
                                                                         27 Plaintiffs to respond to Defendant’s Motion for Summary Judgment.
                                                                         28
                                                                            ///
                                                                              Case 2:19-cv-01474-APG-BNW Document 42 Filed 09/10/21 Page 2 of 2




                                                                                     Good cause exists for this extension, as Plaintiffs’ counsel needs to confer with his
                                                                          1
                                                                          2 clients regarding the facts of the attendant motion and to formulate Plaintiffs’ response. As
                                                                          3 Plaintiffs’ first language is Spanish and their understanding of English is very poor, a translator
                                                                          4 is required to review draft Declarations which requires additional time to confer with Plaintiffs.
                                                                          5
                                                                                    Accordingly, Plaintiff shall have up to and including September 17, 2021, to respond to
                                                                          6
                                                                            Defendant’s Motion for Summary Judgment (ECF #35). Defendant’s reply to Plaintiffs’
                                                                          7
                                                                          8 response will be adjusted accordingly.
                                                                          9 Dated: September 9, 2021                              Dated: September 9, 2021
                                                                         10 HATFIELD & ASSOCIATES, LTD.                           CLARK COUNTY SCHOOL DISTRICT
                                                                         11                                                       OFFICE OF THE GENERAL COUNSEL
HATFIELD & ASSOCIATES, LTD.
                              703 8th Street * Las Vegas, Nevada 89101




                                                                         12           /s/ Trevor J. Hatfield                            /s/ Phoebe V. Redmond
                                      Telephone (702) 388-4469




                                                                              By: _______________________________                 By:                          ________
                                                                         13   TREVOR J. HATFIELD, ESQ.                            PHOEBE V. REDMOND, ESQ.
                                                                         14   Nevada Bar No. 7373                                 Nevada Bar No. 9657
                                                                              703 South Eighth Street                             CRYSTAL J. HERRERA, ESQ.
                                                                         15   Las Vegas, Nevada 89101                             Nevada Bar No. 12396
                                                                              Tel.: (702) 388-4469                                5100 West Sahara Avenue
                                                                         16   Email:thatfield@hatfieldlawassociates.com           Las Vegas, Nevada 89146
                                                                         17   Attorney for Plaintiffs                             Tel.: (702) 799-5373
                                                                                                                                  Email: redmopv@nv.ccsd.net
                                                                         18                                                       Email: herrec4@nv.ccsd.net
                                                                                                                                  Attorneys for Clark County School District
                                                                         19
                                                                         20
                                                                         21
                                                                         22                                                   IT IS SO ORDERED.
                                                                         23
                                                                         24
                                                                                                                              UNITED STATES DISTRICT COURT JUDGE
                                                                         25
                                                                         26                                                          September 10, 2021
                                                                                                                             DATED:______________________________

                                                                         27
                                                                         28



                                                                                                                       -2-
